Citation Nr: 1444169	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  13-34 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in Atlanta, Georgia


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) health care system treatment without a copayment requirement for the period from April 28, 2011, to April 26, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from August 1956 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2012 decision of the Veterans Affairs (VA) Health Eligibility Center (HEC) in Atlanta, Georgia, which found that the Veteran was responsible for copayments for medical care and prescriptions received from April 28, 2011 to April 26, 2012.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's income for 2010 exceeds the income threshold for entitlement to treatment in VA's healthcare system without a copayment requirement for the period from April 28, 2011 to April 26, 2012.


CONCLUSION OF LAW

The criteria for entitlement to treatment in VA's healthcare system without a copayment requirement have not been met for the period from April 28, 2011 to April 26, 2012.  38 U.S.C.A. §§ 1705, 1710, 1722 (West 2002); 38 C.F.R. §§ 3.271, 3.272, 17.36, 17.47 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has specific duties to notify and assist claimants in the development of claims. Because the claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).

The Veteran in this case is enrolled in the VA healthcare system and is not service-connected for any disabilities.  Under applicable statute, VA shall furnish hospital care and medical services to any veteran who is unable to defray the expenses of necessary care as determined under 38 U.S.C.A. § 1722(a); 38 U.S.C.A. §§ 1710(a)(2)(G).  A veteran is unable to defray the expenses of necessary care if his attributable income is not greater than a specified income threshold.  38 U.S.C.A. § 1722(a)(3).  If a Veteran does not qualify under 38 U.S.C.A. § 1710(a)(2)(G), he or she will be responsible for a copayment for VA healthcare services that relate to nonservice-connected disorders.

When the Veteran applied for VA health benefits in March 2011, the Veteran listed his monthly income as $1,876.69 a month ($22,520.28 a year) and assets of $10,825.39.  He was found to be exempt from VA copayment requirements.  To maintain that status, he was required to keep VA informed of his financial status, and his income had to remain below the specified threshold.  However, VA was later notified that the Veteran's gross household income for 2010 exceeded the applicable income thresholds.  Specifically, in 2010 the Veteran had $250,297 in unearned income, $249,891 of which was from the Los Angeles County Employees Retirement Association.

The October 2012 administrative decision on appeal changed the Veteran's healthcare eligibility status to requiring a copayment for the period from April 28, 2011 to April 26, 2012.  This was based on a finding that his verified gross household income for a veteran with no dependents for 2010 was above the VA National Income Threshold of $29,402 and above the Geographical Means Test Threshold of $46,400 for his primary residence.

The Veteran does not dispute the $249,891 in unearned income that was received by him in 2010.  He also does not dispute that this lump sum payment was a retirement benefit payment.  However, in November 2012, November 2013 and June 2014 statements, the Veteran argues that because the $249,891 payment from 2010 was a retroactive lump sum covering 13 years of retirement benefits, the amount should be divided among these 13 years when it is counted for income purposes by VA.  

The evidence supports the Veteran's contention that this lump sum payment was a retroactive payment for retirement benefits for a 13-year period.  Nonetheless, the Veteran's argument that the total amount of the lump sum payment from 2010 should not be counted as income solely for 2010 for purposes of entitlement to VA health care without a copayment obligation is unavailing.  VA regulations clearly state that payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. §§ 3.271, 3.272 (2013).  Payments from retirement plans are not among the payments that are excluded by statute.  38 U.S.C.A. § 1503 (2013).  Additionally, the regulations dictate that any income received on a one-time basis during a 12-month annualization period will be counted towards the total income for that year. 38 C.F.R. § 3.271(a)(2), (3).

Thus, the lump sum retirement payment the Veteran received in year 2010 cannot be divided among several years for purposes of calculating income.  Therefore, the Veteran's income for 2010 was above the income threshold for a Veteran with no dependents for eligibility for cost-free VA health care in income year 2010.  Consequently, the Veteran's eligibility status was appropriately changed to requiring a copayment by the HEC.

In disputing the determination that he was not exempt from VA copayments, Veteran appears to be raising an argument couched in equity.  While certainly sympathetic to the Veteran's argument, the Board is bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

The Veteran's service is recognized and appreciated, and the Board is sympathetic to his circumstances.  However, the Board is bound by the statutes and regulations governing entitlement to VA benefits.  38 U.S.C.A. § 7104(c) (West 2002).  For the reasons and bases set forth above, the Board finds that the law is dispositive.  The Veteran's verified 2010 income was above the income threshold for eligibility for cost-free health care.  In view of the foregoing, the Board finds that the preponderance of the evidence is against the claim and the appeal is denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to VA health care system treatment without a copayment requirement for the period from April 28, 2011, to April 26, 2012 is denied.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


